UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 9, 2014 FOUR OAKS FINCORP, INC. (Exact name of registrant as specified in its charter) North Carolina 000-22787 56-2028446 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 6114 U.S. 301 South Four Oaks, North Carolina (Address of principal executive offices) (Zip Code) (919) 963-2177 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Four Oaks Fincorp, Inc. (the “Company”) held its Annual Meeting of Shareholders on June 9, 2014.The shareholders considered three proposals, each of which is described in more detail in the Company's definitive proxy statement dated May 5, 2014. Proposal 1:To elect eight nominees to the Company's Board of Directors.The votes were cast as follows: For Withheld Broker Non-Votes Robert Gary Rabon William J. Edwards Percy Y. Lee Ayden R. Lee, Jr. Warren L. Grimes Michael A. Weeks Dr. R. Max Raynor, Jr. Paula Canaday Bowman All director nominees were duly elected. Proposal 2:To ratify the appointment of Cherry Bekaert LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2014.The votes were cast as follows: For Against Abstain Proposal 2 was approved. Proposal 3:To vote, on an advisory (nonbinding) basis, to approve executive compensation.The votes were cast as follows: For Against Abstain Broker Non-Votes Proposal 3 was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FOUR OAKS FINCORP, INC. By:/s/ Nancy S. Wise Nancy S. Wise Executive Vice President, Chief Financial Officer Date:June 11, 2014
